Citation Nr: 1428628	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  08-05 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cardiovascular disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary-Caitlin Ray, Associate Counsel 







INTRODUCTION

The Veteran served on active duty in the Army from June 1959 until June 1962 and from August 1962 until August 1965.  He served on active duty in the Air Force from December 1965 until October 1982.  This included service in the Republic of Vietnam (RVN) from February 1967 until February 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied service connection for cardiomyopathy (claimed as a heart condition).  The Veteran appealed this determination.  The matter was most recently remanded by the Board in November 2013 for additional development.  

Service connection for ischemic heart disease was denied by the RO in Huntington, West Virginia, in November 2011.  This rating decision was a special review undertaken because ischemic heart disease had been added to the list of diseases for which service connection is presumed due to herbicide exposure in RVN.  The Veteran did not appeal this determination; however, as the Veteran had already initiated an appeal for the matter currently before the Board, which encompasses any cardiovascular disorder, including ischemic heart disease, it is not necessary for the Veteran to perfect a separate appeal on the issue of ischemic heart disease.  Accordingly, the special review concerning ischemic heart disease will be taken into account in adjudicating the matter currently before the Board.  


FINDINGS OF FACT

1.  A diagnosis of ischemic heart disease, to include myocardial infarction, atherosclerotic cardiovascular disease, and coronary artery disease (including coronary spasm), has not been established at any time during the appeal period or proximate thereto.  

2.  A chronic heart disorder was not shown during active service or for many years thereafter, and the preponderance of the evidence fails to establish that the Veteran's diagnosed global hypokinesis with decreased ejection fraction and/or cardiomyopathy is etiologically related to his active service.  


CONCLUSION OF LAW

A heart disorder was not incurred in or aggravated by the Veteran's active service, and may not be presumed to have been incurred in service.  38 U.S.C.A. § § 1101, 1110, 1112, 1113, 1131, 5103, 5103A (West 2002); 38 C.F.R. § § 3.159, 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included. Id.  

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been satisfied.  The Veteran was notified via letter dated in July 2006 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He was also notified of how VA determines disability ratings and effective dates if service connection is awarded.  Additionally, the RO sent the Veteran a letter in March 2011 informing him that the RO would be conducting a special review of his previously denied claim of entitlement to service connection for a heart disorder as required by the order of a United States District Court in the class-action case of Nehmer v. U.S. Department of Veterans Affairs, No. CV-86-6160 (N.D. Cal. May 17, 1991) (Nehmer).  In this letter, the Veteran was informed of the evidence and information he should submit in connection with his claim.  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2012); 38 C.F.R. § 3.159(c).  The RO associated the Veteran's service treatment records and post-service treatment records, including private treatment records, with the claims file.  Statements from the Veteran were also considered.  

The Veteran was afforded a VA examination in September 2011 to determine the etiology of his heart disorder.  Pursuant to the Board's November 2013 remand, a new examination was conducted in February 2014.  Although the February 2014 examiner was unable to render an opinion as to the etiology of the Veteran's heart disorder without resorting to mere speculation, the Board finds that it is adequate for adjudication purposes to the extent that it is accompanied by detailed rationale addressing the relevant medical evidence of record and why a definitive opinion could not be rendered.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Therefore, the Board finds that, taken as a whole, the examinations and opinions are adequate to adjudicate the Veteran's claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board acknowledges that the most recent Board remand directed the RO to request releases from the Veteran regarding private treatment records for his heart disorder.  However, the Veteran failed to return the releases, and, as a result, the records have not been obtained.  The Court has held that VA's "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.  As VA treatment records dating from February 2007 have been associated with the Veteran's electronic claims folder, and the Veteran was afforded a new VA examination, the Board finds that there was substantial compliance under Stegall and that remanding this case for another VA examination would be an undue waste of resources.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 11, 146-47 (1999).  

The Veteran was provided an opportunity to set forth his contentions during a hearing, which he declined.

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II.  Service Connection

The Veteran's primary assertion is that his heart disorder began in or is otherwise related to his active service.  However, when determining whether service connection is warranted, all applicable theories must be considered.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  

Certain chronic diseases, such as cardiovascular heart disease and endocarditis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b) , an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Neither non-ischemic heart disease nor cardiomyopathy is listed under 3.309(a) nor is there any indication that either disorder falls under the category of cardiovascular disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) . 

Applicable regulations further provide that a Veteran who served on active duty in Vietnam during the Vietnam era is presumed to have been exposed to Agent Orange or similar herbicide.  38 C.F.R. § 3.307(a)(1)(6)(iii).  Here, the Board finds that the Veteran is presumed to have been exposed to herbicides, since his DD Form 214 confirms he served in the Republic of Vietnam during the Vietnam War.  38 C.F.R. § 3.307(a)(6)(iii).  


Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. § 1116(a)(1) ; 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii) .

Presumptive service connection based on Agent Orange exposure is available for ischemic heart disease (including, but not limited to, acute, sub-acute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  However, for purposes of this section, the term "ischemic heart disease" does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e), Note 3 (effective August 31, 2010).  

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378 , and 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

At the outset, the Board notes that the Veteran was most recently diagnosed with global hypokinesis with decreased ejection fraction (EF).  He has previously been diagnosed with cardiomyopathy and minimal coronary artery disease.  See March 1997 private treatment record.  However, a June 1999 private treatment record shows normal coronary anatomy after cardiac catheterization.  Private and VA treatment records dated since 1999, to include a July 2006 ECG, consistently diagnose the Veteran as having cardiomyopathy and/or global hypokinesis.  The totality of these records refutes any diagnosis of coronary artery disease.  Indeed, after reviewing the 1997 catheterization report associated with the impression, the February 2014 VA examiner determined that the report showed normal coronary arteries.  The examiner also noted that the Veteran's heart disorder did not qualify within the generally accepted medical definition of ischemic heart disease.  

In sum, the single indication of mild coronary artery disease in March 1997 is outweighed by subsequent medical evidence showing that the presented cardiac diagnosis is not ischemic heart disease.  There is also no evidence showing that the Veteran was diagnosed with cardiovascular disease or endocarditis within one year of separation from service.  Thus, his heart disorder does not qualify for presumptive service connection based on exposure to herbicides (38 C.F.R. § 3.309(e)) or as a qualifying chronic disease under 38 C.F.R. § 3.309(a).  

Nevertheless, the Veteran has submitted multiple treatment records noting that he has been diagnosed with global hypokinesis with decreased EF and cardiomyopathy.  The requirements for Shedden/Wallin element (1) are met.  

The Veteran's service treatment records show that the Veteran reported chest pain and palpitations in service.  He was diagnosed with Tietze's syndrome, which is a non-cardiac chest wall condition.  See Dorland's Illustrated Medical Dictionary, 27th Ed. page 1641 (1988).  His 1983 retirement examination showed a normal X-ray of his chest.  

The post-service includes a February 1983 VA examination report showing a normal heart.  No abnormalities were identified.  As indicated above, the question of a cardiac disorder was initially raised/documented in March 1997, which is more than 15 years after service.  That diagnosis has since been refuted.  However, the record does clearly establish a diagnosis of cardiomyopathy and global hypokinesis with decreased EF, which could trace back to the 1997 complaint.  The February 2014 VA examiner, who also diagnosed global hypokinesis with decreased EF opined that he could not render an opinion as to the etiology of the Veteran's heart disorder without resorting to mere speculation.  He stated that: 

"There is no current objective evidence found on records review for any [coronary artery disease] in this Veteran.  The cath. report from 1997 reports normal coronary arteries.  The SMR documents an evaluation for chest pain with a diagnosis of Tietze's syndrome, a non-cardiac chest wall condition, but is otherwise silent for any further symptoms or for any objective evidence for any heart condition.  There is no current objective evidence that the Veteran's documented chest pain during his military service was more than an acute and transitory event or that it could have caused or aggravated to any degree his current global hypokinesis with decreased EF."  

Such speculative opinions do not give rise to a grant of service connection.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  There is no medical evidence of record to support a nexus between the Veteran's current heart disorder and his active service.  The Veteran has been afforded two VA examinations, and neither examiner has suggested that the Veteran's heart disorder is related to service.  There is simply no medical evidence to support a grant of service connection on any grounds.  

The Board has considered the Veteran's statements asserting a nexus between his currently-diagnosed heart disorder, and active service.  Although the Veteran is competent to report chest pain, he is not competent to render a medical opinion as to the etiology of his heart disorder.  In this regard, the Board acknowledges that lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 582 F.3d 1313, 1316 (Fed. Cir. 2009).  

Here, while the Veteran is competent to describe his chest pain and shortness of breath in service, the Board accords his statements regarding the etiology of his current heart disorder little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, the Veteran has offered only conclusory statements regarding the etiology of his current disorder.  In contrast, the February 2014 VA physician reviewed his records, including X-ray and EKG findings, and considered his reported history in determining that there was no evidence of record to support a relationship between the Veteran's current heart disorder and active service.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by the above discussion, the preponderance of the evidence is against the Veteran's claim for service connection for a heart disorder.  Therefore, his claim must be denied.


ORDER

Entitlement to service connection for a heart disorder is denied.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


